Citation Nr: 9907253	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-23 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The service department has certified that the appellant's 
spouse was in a missing status from June 1944 to April 1945, 
his status under the Missing Persons Act (MPA) was terminated 
in April 1945, he had recognized guerrilla service from April 
1945 to January 1946, and regular Philippine Army service 
from January 1946 to February 1946.  He died in July 1996.  
The appellant is his widow.

This matter comes to the Board of Veterans Appeals (Board) 
from a November 1996 decision of the Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.

In June 1986, the appellant's spouse executed VA Form 23-22, 
Appointment of Veterans Service Organization as Claimant's 
Representative, in which he designated The American Legion as 
his representative.  As noted above, the appellant's spouse 
died in July 1996.  By letter dated in December 1998, The 
American Legion notified the Board that they did not 
represent the appellant.  In January 1999, the Board provided 
the appellant with VA Form 21-22 and, to permit her to 
complete and return the form, she was notified that review of 
her claim was suspended for 30 days.  She was further advised 
that, if no response from her was received within 30 days, it 
would be assumed that she did not desire representation and 
appellate review of her claim would resume.  

In this regard, VA regulations provide that a recognized 
organization, attorney, agent, or person properly designated 
to represent a claimant or appellant will be recognized as 
the representative of his or her survivors for a period of 
one year following the death of the claimant or appellant.  A 
representative may also continue to act with respect to any 
appeal pending upon the death of the claimant or appellant 
until such time as a final decision has been promulgated by 
the Board of Veterans' Appeals.  38 C.F.R. § 20.611 (1998).  

Inasmuch as the appellant has not responded to the January 
1999 letter from the Board, she has not designated a 
recognized organization, attorney, agent or other person 
properly authorized to represent her.  See 38 C.F.R. §§ 
20.600-20.607 (1998).  As such, the appellant is not 
represented and additional development in this regard is not 
warranted.



FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of his death, the appellant's spouse had not been 
granted service connection for any disability.  The death 
certificate shows that he died in July 1996 at a hospital and 
lists the immediate cause of death as massive gastro-
intestinal bleeding and sepsis as an antecedent cause of 
death.  The death certificate further noted gouty nephropathy 
with chronic renal failure as a significant condition which 
contributed to his death.  This information is confirmed by a 
July 1996 certification from the Republic of the Philippines, 
Office of the City Civil Registrar, City of San Pablo.

The service records include a Report of Physical Examination 
of Enlisted Personnel Prior to Discharge, Release from Active 
Duty or Retirement; which indicates that no significant 
diseases, wounds, or injuries were incurred during active 
service and notes that chest X-ray was negative; as well as 
PA AGO Form 23, Affidavit for Philippine Army Personnel, 
which reflects a response of "none" under the chronological 
record of wounds and illness incurred during service.

In May 1986, the appellant's spouse submitted a VA Form 21-
526, Veteran's Application for Compensation or Pension, in 
which he claimed entitlement to service connection for 
hypertension, heart disease, kidney ailment, arthritis, and 
pulmonary tuberculosis (PTB).  

In a July 1986 letter to the RO, the appellant stated that 
her husband was very healthy after discharge and did not 
suffer from heart disease until 1966.

The May 1986 claim submitted by the appellant's spouse was 
denied by the RO in a November 1986 rating decision.

In September 1995, Vicente N. Santa Maria, M.D., submitted 
the following certification:

This is to certify that, MR. [redacted], male, 
married with postal address at # [redacted]
[redacted] San Pablo City, Philippines, was my 
former patient in the year 1947 January up to 1982 
off and on due to the following debilitating 
diseases, as follow;

1. Kidney;
2. Pulmonary tuberculosis;
3. Enlargement of the heart;
4. Hypertension with BP 220/120, 
malignant.

Necessary medication had been instituted but his 
ailments remain stable.  Said patient consulted for 
the last time sometime in January 1983 and he was 
advice to have a regular check up and further 
medical management.

An undated Memorandum for File from the RO regarding 
Credibility of Evidence, Dr. Vicente N. Santa Maria, states 
the following:  

An interview with Dr. Santa Maria disclosed that he 
graduated from the University of Santo Tomas and 
received his medical license in 1937 and that he 
specialized in pulmonary diseases.

According to records on file at the Professional 
Regulations Commission, Dr. Santa Maria last 
renewed his medical license in 1975.  His 
correspondence shows his current position as:

		Medical Officer V - OIC
		Field Operations
		Regional Health Office No. 4
		Department of Health
		Laguna Provincial Chest Center
		Santa Cruz, Laguna

Dr. Santa Maria is a regular contributor of medical 
statements in support of VA claimants.  The 
statements usually identify medical conditions and 
show the period that treatment was rendered, 
oftentimes 40 to 50 years ago.




This office has made numerous requests for Dr. 
Santa Maria's clinical and/or treatment files 
contemporaneous to the periods of alleged 
treatment; however, we have been advised by the 
doctor that all such records were destroyed by fire 
in 1983.

It is concluded, therefore, that statements from 
Dr. Santa Maria describing medical histories prior 
to 1983 are based solely upon the doctor's memory 
and are unsubstantiated by supportive medical 
documentation.  Furthermore, it is deemed of no 
useful purpose to pursue further development of 
clinical records from Dr. Santa Maria for treatment 
rendered prior to 1983.

In a February 1996 rating action, the RO determined that new 
and material evidence adequate to reopen the claim for 
service connection for a kidney condition, PTB, and 
hypertension and heart disease had not been submitted.

In a July 1996 Authorization and Consent to Release 
Information to the Department of Veterans Affairs, the 
appellant's spouse indicated that he had been treated by Dr. 
Santa Maria off and on from 1947 to 1982.

In August 1996, the appellant notified the RO that her spouse 
had died and submitted a copy of his death certificate.  
Thereafter, in September 1996, she submitted VA Form 21-534, 
Application for Dependency and Indemnity Compensation or 
Death Benefits.

Medical records show that the appellant's spouse was 
hospitalized on various occasions from January 1986 to 
July [redacted], 1996, the date of his death.  


The diagnoses included CRI (chronic renal insufficiency) 
secondary to gouty nephropathy, hypertensive and 
arteriosclerotic heart disease with cardiomegaly and inferior 
wall myocardial infarction, pulmonary tuberculosis (minimal), 
gouty arthritis, and probable adrenal insufficiency.  A 
February 1994 Discharge Medical Data form from the Veterans 
Memorial Medical Center also includes a diagnosis of 
epistaxis (nosebleeds) secondary to hypertension.  Upon 
hospitalization in April 1996, the appellant's spouse was 
diagnosed with CVD (cardiovascular disease), one week old; 
probable thrombosis of the left MCA (middle cerebral 
aneurysm) with left hemiparesis; HVD (hypertensive vascular 
disease); NIF (negative inspiratory force); "CFC" (cardiac 
failure class) II-B; CRI secondary to gouty nephropathy, and 
internal hemorrhoids.  Thereafter, he was admitted on June 
24, 1996, due to dyspnea, and a Clinical Case Record shows 
that he died on July [redacted], 1996.  The diagnoses were (I) 
gouty nephropathy, chronic renal failure, (II) sepsis, and (III) 
gastro-intestinal bleeding.  

Criteria

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation that a disorder is service-
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 1998).  In 
general, service connection may be presumed n 
from service (or, 3.309 (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 1991).

For a well-grounded claim of service connection for the cause 
of the veteran's death, there must be medical evidence which 
demonstrates a nexus between the cause of the veteran's death 
and a disease or injury in service.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Lay assertions of medical causation or 
a medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Grottveit, 5 Vet. App. at 93.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In the instant case, the appellant has not satisfied her 
initial burden of submitting evidence that the claim of 
entitlement to service connection for the cause of the 
veteran's death is well-grounded.  The death certificate 
listed the immediate cause of death as massive gastro-
intestinal bleeding, sepsis as an antecedent cause of death, 
and gouty nephropathy with chronic renal failure as a 
significant condition which contributed to his death.  At the 
time of the death of the appellant's spouse, he was not 
service-connected for any disorder, nor is there competent 
medical evidence which relates the cause of his death to his 
period of recognized service.

The Board finds that the statement from Dr. Santa Maria is of 
little, if any, probative value.  The memorandum to the file 
shows that his 1995 statement as to treatment of the 
appellant's spouse beginning in 1947 was based solely upon 
memory as his pre-1983 records have been destroyed.  
Accordingly, Dr. Santa Maria's 1995 statement about the 
treatment the appellant's spouse received during the 1940's 
are of minimal probative value.  

In Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 
1997), a non-precedential memorandum decision, a judge for 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") held that the Board's 
determination that Dr. Santa Maria's certification is not 
credible has a plausible basis in the record.  In Alcaide v. 
Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 1997), a non-
precedential memorandum decision, another judge of the Court 
affirmed a Board decision in which the Board determined that 
Dr. Santa Maria's statements were minimally probative because 
they were based upon the doctor's memory of events occurring 
more than 25 years ago, and there was no clinical evidence to 
support the doctor's opinion.  

Significantly, in the case currently before the Board, the 
statement from Dr. Santa Maria does not indicate that any 
pertinent disorder was present during military service or was 
related to such service.  Accordingly, Dr. Santa Maria's 
statement does not provide a link between the cause of the 
death of the appellant's spouse and his military service.

Moreover, the Board notes that, in a July 1986 letter to the 
RO, the appellant stated that her husband was very healthy 
after discharge and did not suffer from heart disease until 
1966, twenty years after his separation from service.

Accordingly, inasmuch as the September 1995 certification 
from Dr. Santa Maria, wherein he asserted that he started 
treating the appellant's spouse for various disorders in 
1947, is insufficient to show that any pertinent disability 
was present to a compensable degree within one year after his 
separation from service in February 1946, and there being no 
other evidence to support the appellant's claim, the Board 
finds that there is no competent evidence relating the cause 
of the death of the appellant's spouse to his recognized 
service.  Therefore, the Board finds that the appellant's 
claim is not well-grounded and must be denied.


The Board observes that the medical records included in the 
claims file contain references to pulmonary tuberculosis; 
however, there is no competent evidence establishing active 
disease within the presumptive period.  VA regulations 
provide specific requirements as to the nature and extent of 
proof necessary to establish service connection for pulmonary 
tuberculosis.  See Murillo v. Brown, 9 Vet. App. 322 (1996); 
Tubianosa v. Derwinski, 3 Vet. App. 181 (1992).  The death 
certificate did not mention pulmonary tuberculosis among a 
series of other disorders deemed significant.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In light of the appellant's failure to meet the initial 
burden of the adjudication process, the Board concludes that 
she has not been prejudiced by the decision herein.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, the Board 
also notes that in assuming that the claim was well-grounded, 
the RO accorded the appellant greater consideration than her 
claim in fact warranted under the circumstances.  Id.

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
the cause of the veteran's death.

The Board finds that the RO has advised the appellant of the 
evidence necessary to establish a well grounded claim, and 
she has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground her claim.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the appellant has not submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the doctrine of reasonable doubt is not 
applicable to her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

